             Case 1:19-cv-11215-PGG
             Case 1:19-cv-11215-PGG Document
                                    Document 20 Filed 12/30/19
                                             21 Filed 01/02/20 Page
                                                               Page 11 of
                                                                       of 22



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


EPIC GAMES, INC.,

                       Plaintiff,
                                                                  No. 1:19-cv-11215-PGG
        V.


SICK PICNIC MEDIA, LLC and MATTHEW F.
GEILER,

                       Defendants,


                  STIPULATION AND           ORDER REGARDING
                           TIME TO ANSWER COMPLAINT

        WHEREAS, on December 6, 2019, Plaintiff Epic Games, Inc. ("Plaintiff") filed a

Complaint for Declaratory Judgment of Non-infringement (the "Complaint") against Defendants

Sick Picnic Media, LLC and Matthew F. Geiler ("Defendants") asserting claims for declaratory

judgment for non-infringement of copyright and declaratory judgment for non-infringement of

trademark;

        WHEREAS, Defendants' answer to the Complaint is presently due on December 30,

2019;

        WHEREAS, in light of the holidays and the travel schedule of Defendants' counsel,

Defendants seek a 30-day extension to file the answer, to January 29, 2020;

        WHEREAS, this is Defendants' first request for an extension to file the answer;

        WHEREAS, Plaintiff does not oppose Defendants' request;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned attorneys for the respective parties, that the time for Defendants to answer the
          Case 1:19-cv-11215-PGG
          Case 1:19-cv-11215-PGG Document
                                 Document 21
                                          20 Filed
                                             Filed 01/02/20
                                                   12/30/19 Page
                                                            Page 2
                                                                 2 of 2
                                                                   of 2



Complaint shall be extended by 30 days. Defendants' answer to the Complaint will now be due

January 29, 2020.

IT IS SO STIPULATED

Dated: December 30, 2019

 Isl Dale M. Cendali ( e-signed with consent)       Isl Jeffrev A. Dennhardt
 Dale M. Cendali                                    Jeffrey A. Dennhardt
 Joshua L. Simmons                                  WILMER CUTLER PICKERING HALE
 Shanti Sadtler Conway                              ANDDORRLLP
 KIRKLAND & ELLIS LLP                               7 World Trade Center
 601 Lexington A venue                              250 Greenwich Street
 New York, NY 10022                                 New York, NY 10007
 Tel: (212) 446-4800                                Tel: (212) 230-8800
 Fax: (212) 446-6460                                Fax: (212) 230-8888
 dale.cendali@kirkland.com                          jeffrey.dennhardt@wilmerhale.com
 joshua.simmons@kirkland.com
 shanti.conway@kirkland.com                         Louis W. Tompros
                                                    WILMER CUTLER PICKERING HALE
 Megan L. McKeown                                   ANDDORRLLP
 KIRKLAND & ELLIS LLP                               60 State Street
 609 Main Street                                    Boston, MA 02109
 Houston, TX 77002                                  Tel.: (617) 526-6000
 Tel: (713) 836-3600                                Fax: (617) 526-5000
 Fax: (713) 836-3601                                louis. tompros@wilmerhale.com
 megan.mckeown@kirkland.com
                                                    Counsel for Defendants Sick Picnic Media,
 Counsel for PlaintiffEpic Games, Inc.              LLC and Matthew F. Geiler




IT IS SO ORDERED.

Dated:   ---~
            -~--z.. . .,~h
                        . ~1.~0~--' 2019



..Alt+
United States District Judge




                                                2
